DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Allowable Subject Matter
Dependent claims 10-13 are currently rejected under 35 USC §112(b), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to clarify dependence (currently dependent upon a cancelled parent claim).


Office Note 
Claim 19 has been interpreted as positively reciting a non-transitory computer readable medium. 


Information Disclosure Statement
The information disclosure statement filed 9/13/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the 


The information disclosure statement filed 9/13/2019 fails to comply with 37 CFR 1.98, which essentially requires that the information submitted be a document, and further indicates the requirement for submission of copies in certain instances.  It has been placed in the application file, but the information referred to therein has not been considered.  It is unclear what document(s) Applicant desires to be considered as the seventh entry of the “US Patent Application Publications” section of the information disclosure statement (the citation is not a valid US Patent Application Publication No.)



Claim Objections
Claims 2, 17, 18 and 20 are objected to due to the following exemplary informalities: The next to last limitation in each claim should be terminated with a semicolon “;” (i.e., between “correspondence” and “and”).  Applicant is respectfully reminded to review the specification/abstract/ claims/drawings for all informalities.    
Appropriate correction is required.



35 USC § 112 (means plus function interpretation statement)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 17 has been interpreted to cover the corresponding structure 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-16 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 3, 4, 8, 10 and 14:  
Each of these claims recites a dependence upon cancelled claim1.  Therefore, the scope of each claim is ambiguous.

Claims 5-7, 9, 11-13 and 15-16 depend upon claims 4, 8, 10 and 14, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-9 and 14-19 are rejected under 35 U.S.C. §103 as being unpatentable over Alexe et al (US Patent Application Publication No. 2013/0091184, hereafter referred to as “Alexe”) in view of Frank Legler et al. (“A Classification of Schema Mappings and Analysis of Mapping Tools”, BTW 2007, Aachen, Germany, March 2007, pp. 449-463, hereafter referred to as “Legler”).

Regarding independent claim 2:  Alexe teaches A computing system including: a data storage system storing data representative of a plurality of entities, (See Alexe Fig. 15 showing an exemplary computer hardware environment including processors, storage and interfaces among elements.) the plurality of entities including an input entity having one or more input attributes including one or more input-key attributes identified as part of a unique key for the input entity, (See Alexe Fig. 2 and [0047] teaching the use of foreign keys for exemplary input schemas Group and Works.) an input instance of the input entity, (See Alexe [0021] and [0027] teaching the exemplary use of input mappings.) and an output entity having one or more output attributes including one or more output-key attributes identified as part of a unique key for the output entity; (See Alexe Fig. 2 and [0026], for example, teaching an exemplary foreign key mechanism for a target filed and schemas Emp, Dept and Proj.) a port for receiving data representing a correspondence between at least some of the input attributes and at least some of the output attributes; (See Alexe [0033] teaching the use of an intermediary schema S2 that provides a normalized representation of data.) and at least one processor configured to process the input instance of the input entity to generate an output instance of the output entity according to the data representing the correspondence, (See Alexe Fig. 15 showing an exemplary computer hardware environment including processors, storage and interfaces among elements.) the processing including: determining a first set of input attributes of the input entity that correspond to each of the one or more output-key attributes of the output entity based on the data representing the correspondence (See Alexe Fig. 2 and [0159] teaching correspondence between source and target entity attributes.)
Although Alexe discusses an association extent (see, for example, [0154]-[0155] and [0159]-[0163] teaching the determination of a score reflecting an association extent between source and target entities), Alexe does not appear to explicitly teach the  and Pagecomparing the first set of input attributes to the one or more input-key attributes to determine an extent to which the first set of input attributes include all of the input-key attributes.  (See Legler p. 455 bulleted paragraph titled “foreign-key based connectors” discussing the ability to maintain semantic relationships and to map related elements.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Legler for the benefit of Alexe, because to do so provided a designer with options for implementing a flexible mechanism for the processing of different mapping situations, as taught by Legler in the Abstract.  These references were all applicable to the same field of endeavor, i.e., schema mapping techniques.  


Regarding claim 3:  Alexe does not explicitly teach the remaining limitations as claimed.  Legler, though, teaches wherein determining the first set of input attributes of the input entity that correspond to each of the one or more output-key attributes of the output entity includes determining whether the first set of input attributes has a one-to-one correspondence with respective output-key attributes of the output entity. (See Legler Abstract, p. 459 section titled “1:1 correspondences” and Fig. 5 teach 1:1 correspondence between input and output attributes.)

Regarding claim 4:  Although Alexe discusses hierarchical representations and the “top-level” concepts (see, for example, Fig. 12 and [0165]), Alexe explicitly use the terminology “root”.  Legler, though, teaches wherein the data representative of the plurality of entities represents a plurality of output entities that are related according to a hierarchy, where at least one root output entity is at a highest level of the hierarchy and one or more output entities are at one or more levels below the highest level of the hierarchy, and each output entity at a level lower than the root entity is a sub-entity of a single output entity. (See Legler teaching the terminology “root” in Figures 1 and 6, for example.)

Regarding claim 5:  Although Alexe discusses hierarchical representations and the “top-level” concepts (see, for example, Fig. 12 and [0165]), Alexe explicitly use the terminology “root”.  Legler, though, teaches wherein the data representative of the plurality of entities represents a plurality of input entities that are related according to a hierarchy, where at least one root input entity is at a highest level of the hierarchy and one or more input entities are at one or more levels below the highest level of the hierarchy, and each input entity at a level lower than the root entity is a sub-entity of a single input entity. (See Legler teaching the terminology “root” in Figures 1 and 6, for example.  Figures 1 and 6 also show a root node as the parent of child nodes / children.)

Regarding claim 6:  Alexe does not explicitly teach the remaining limitations as claimed.  Legler, though, teaches wherein at least a first entity that is not related to the plurality of output entities that are related according to a hierarchy includes at least one attribute that is referenced as an output attribute in the data representing the correspondence. (See Legler Figure 1 showing first and last name attributes, that are not explicitly in the target schema, but correspond via an aggregation / concat function to “name” in the target schema.)

Regarding claim 7:  Alexe does not explicitly teach the remaining limitations as claimed.  Legler, though, teaches wherein the first entity includes at least one attribute that is referenced as an input attribute by at least one correspondence included in the data representing the correspondence between at least some of the input attributes and at least some of the output attributes. (See Legler Figure 1 showing first and last name attributes, that are not explicitly in the target schema, but correspond via an aggregation / concat function to “name” in the target schema.)

Regarding claim 8:  Alexe does not explicitly teach the remaining limitations as claimed.  Legler, though, teaches wherein a plurality of instances of a first entity that is a sub-entity of a second entity each include a common value of a key attribute of the first entity that identifies a particular instance of the second entity. (See Legler p. 450 Figure 1 showing a source schema referencing a particular team and a target schema for multiple teams.  See also, p. 452 Figure 2 indicating that options include 1:1, n:1, 1:n and m:n correspondence relationships.)

Regarding claim 9:  Alexe teaches wherein the first entity corresponds to a first set of records, the second entity corresponds to a second set of records, and the key attribute of the first entity corresponds to a foreign key field of the first set of records that identifies a value included in a primary key field of a particular record in the second set of records.  (See Alexe [0026] and [0155] teaching the use of primary and foreign key fields.)  

Regarding claim 14:  Alexe does not explicitly teach the remaining limitations as claimed.  Legler, though, teaches further including a second port for displaying a user interface configured to receive the data representing the correspondence between the at least some of the input attributes and the at least some of the output attributes. (See Legler Figures 1, 3 and 4 showing exemplary mapping correspondences.  See also, p. 452 Figure 2 indicating that options include 1:1, n:1, 1:n and m:n correspondence relationships.)

Regarding claim 15:  Alexe does not explicitly teach the remaining limitations as claimed.  Legler, though, teaches wherein the user interface is further configured to display result information characterizing a result of generating the instances of the output entity according to the data representing the correspondence between the at least some of the input attributes and the at least some of the output attributes. (See Legler Figures 1, 3 and 4 showing exemplary mapping correspondences.  See also, p. 452 Figure 2 indicating that options include 1:1, n:1, 1:n and m:n correspondence relationships.)

Regarding claim 16:  Alexe does not explicitly teach the remaining limitations as claimed.  Legler, though, teaches wherein the result information includes a total number of instances of the output entity that were generated. (See Legler Figures 1, 3 and 4 showing exemplary mapping correspondences.  See also, p. 452 Figure 2 indicating that options include 1:1, n:1, 1:n and m:n correspondence relationships.)


Claims 17, 18 and 19 are each substantially similar to claim 2, and therefore likewise rejected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Raffio, Alessandro, et al., “Clip:  a Visual Language for Explicit Schema Mappings”, ICDE 2008, Cancun, Mexico, April 7-12, 2008, pp. 30-39.
Aggregation (Fig. 2), Source to Target mapping (Fig. 1, 3 and 4), Mapping, dependency graph, root node (Fig. 10)



US Patents
Hannah					8,838,654
1:1 mapping (col. 4, ll. 16-20), Primary / Foreign Keys (col. 8 line 66 – col. 9 line 2), Hierarchical, parent, child (col. 9 ll. 17-27), Normalization tools, User i/f (col. 9 ll. 46-60)




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




February 23, 2021